HEAD, J.
The main question in this case is whether, under the present laws of this State, regulating the estates of married women, a wife may, her husband living, disaffirm a purchase of land made by her during coverture, and hold the vendor and the land liable for a return of the purchase money paid by her. At common law, her right so to disaffirm did not arise until the termination of the coverture.—Marks v. Cowles, 53 Ala. 499. Under the statutes which controlled that case, the right was denied. The question, as affected by the present statutes, was presented in Sidel v. Elyton Land Co., 94 Ala. 369,but was not decided, the case being disposed of on another ground.
*527Section 6 Art. X of the constitution of 1875, reads as follows : “The real and personal property of any female in this State, acquired before marriage, and all property, real and personal, to which she may afterwards be entitled by gift, grant, inheritance or devise, shall be and remain the separate estate and property of such female, and shall not be liable for any debts, obligations and engagements of her husband, and may be devised or bequeathed by her, the same as if she were a feme sole.” We have here an express recognition of the common law capacity of a married woman to purchase property, and an express declaration that the property so purchased shall be and remain her separate estate, with right to devise or bequeath the same, as if she were sole. We are of opinion this constitutional provision abrogates all right on the part of a married woman to disaffirm, at any time, a purchase of property made by her.
Affirmed.